DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al. (US 2010/0193108) in view of CHIMELAK et al. (US 2010/0272955).
	Regarding claims 1, 3, 7, and 18, AOYAMA teaches a method of manufacturing a decorative layer for a vehicle interior trim comprising cutting a single piece of leather in to two parts of flat film 51 and 52 having outer (top) and inner (bottom) surfaces, wherein an adhesion agent (adhesive) is applied to the inner (bottom) surface of each part, sewing the two parts together along a sewing line to form a decorative layer, and laminating to a substrate to form a 3D covering (paras. 11, 30, 43, and 43-54; figs. 5) and 6.  AOYAMA does not teach that a die is used for the cutting, the sewing is performed via sewing machine, utilizing a roller to apply the adhesive, or performing the sewing step after the gluing step.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a die to cut two portions from a single flat film because die-cutting is a well-known cutting technique for removing plural portions of a single film, and one of ordinary skill in the art at the time of the invention would utilize a sewing machine to perform the sewing because it has been held per se obvious to automate a prior art step (of sewing; MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the step of applying the glue with the step of sewing of AOYAMA so applying glue is performed first because reversing process steps has been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation that the same laminate would result from sewing then applying adhesive to a surface or the reverse (MPEP 2141; KSR).  AOYAMA teaches applying the adhesive via spraying instead via a roller as claimed.  CHIMELAK teaches another method of producing vehicle trim, wherein an adhesive is applied via either spraying or rolling (para. 32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply adhesive of AOYAMA via rolling, with an automated machine therefore, instead of spraying, as disclosed by AOYAMA, because spraying and rolling have long been well-known alternative coating methods.
	Regarding claim 2, AOYAMA does not teach the adhesion layer applied has a thickness of 0.1 mm.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the thickness of adhesive depending upon material costs and required strength, and changing the dimensions of a prior art component has been held per se obvious (MPEP 2144.04).
	Regarding claim 5, AOYAMA does not disclose cooling to room temperature, but it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the material to cool to room temperature whenever room temperature drops, because AOYAMA does not require heating to seq, and the claim does not require heating during or prior to requiring cooling to room temperature.
	Regarding claim 8, AOYAMA teaches that adhesive is placed on the skin material instead of the substrate during laminating (para. 53).
	Regarding claim 9, CHIMELAK teaches heating the adhesive to a temperature higher than an activation temperature of the adhesive between forming the decorative layer and laminating, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to do so in order to actually use the adhesive (para. 35).
	Regarding claim 10, CHIMELAK does not teach that the laminating is completed within less than 4 hours of ending the heating step, but discloses lamination of the substrate and skin includes directly moving the two to the press after heating (para. 35), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to laminate immediately after heating so the adhesive does not cool and lose adhesion.
	Regarding claims 17 and 19, AOYAMA teaches the sewn parts have adhesive applied while curved so as to conform to the curved holder and thereby create a curved glove component part (figs. 7-9; paras. 47, 49, 53, and 54), but it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the adhesive while the two parts are held flat because AOYAMA teaches the part is held based on the shape of the part to negate stress (para. 56), changes in shape only have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation that a flat support surface would secure the layers while bonding in the same manner as the curved example disclosed by AOYAMA (fig. 8; MPEP 2141; KSR).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of THALHAMMER et al. (US 2013/0108844).
	Regarding claim 4, AOYAMA teaches using a hot melt adhesive on the sewn ends (para. 33), but does not teach using a hot melt as the adhesive applied to the inner surface of the films.  THALHAMMER teaches another method of sewing and bonding films to produce decorative vehicle interior products, wherein a hot melt adhesive is utilized (paras. 3 and 21), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a hot melt taught by THALHAMMER as the adhesive applied to the films of AOYAMA because only one adhesive would be required, and hot-melts were well-known in the automotive trim construction art at the time of the invention.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
	Applicant argues that AOYAMA does not teach the sewing step being performed after the gluing step.  Examiner agrees.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the step of applying the glue with the step of sewing of AOYAMA so applying glue is performed first because reversing process steps has been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation that the same decorative layer would result from sewing then applying adhesive to a surface or the reverse (MPEP 2141; KSR).
	Applicant argues that AOYAMA does not teach the two parts to be sewn are flat during the gluing step.  AOYAMA teaches the sewn parts have adhesive applied while curved so as to conform to the curved holder and thereby create a curved glove component part (figs. 7-9; paras. 47, 49, 53, and 54), but it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the adhesive while the two parts are held flat because AOYAMA teaches the part is held based on the shape of the part to negate stress (para. 56), changes in shape only have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation that a flat support surface would secure the layers while bonding in the same manner as the curved example disclosed by AOYAMA (fig. 8; MPEP 2141; KSR).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method as claimed wherein air is blown to the head of the sewing machine in a direction toward the edges of the parts to be sewn during the sewing step.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745